The defendant was indicted for selling and unlawfully putting up lightning-rods without having obtained a license as required by Laws 1903, ch. 247, section 47. *Page 417 
The sheriff testified that the defendant had not obtained a license to put up or sell lightning-rods in the county of Wayne; that the defendant was requested to do so, but said he was "not under the law," and that his manager was located at some point in this State.
W. S. Casey testified that he did not purchase any rods from the defendant; that he carried them to his house and put them up and the men worked under his direction; that the defendant had (580) the agreement which showed with whom the trade was made; that he brought the agreement, which was in writing, when he brought the rods; that the rods were in a long box and he had more than enough to put on his house. The witness had a guarantee from Cole Bros.; the defendant said that they did business in Indiana.
The defendant testified that he was the agent for Cole Bros. in putting up rods; the main office was in St. Louis, Mo., and the factory in Indiana. The contract was introduced, for sale of rods between J. L. Harris, agent for Cole Bros., and Casey; his orders from the management were not to pay taxes; they take orders for future delivery, which are sent by H. T. Day to Cole Bros. for shipment, and on arrival they take them out of the depot and place them for persons giving the orders. The witness solicited J. C. Winn to put up the rods — put up old ones for him. The witness did not sell or put up for Winn.
His Honor instructed the jury in part as follows: "That if from the evidence you believe that the defendant had more rods in his possession than were necessary to rod and complete the work on Casey's house, then it will be your duty to bring in a verdict of guilty." The defendant excepted and from a judgment on the verdict appealed.
After stating the case: The defendant is indicted for selling and putting up lightning-rods without first having obtained a license, as required by section 47 of the Revenue Act, chapter 247, Laws 1908, which is in the following words: "On every person or company who puts up lightning-rods, $25 annually for each county in which he carries on business or sells lightning-rods." It is  (581) declared by the Revenue Act that the tax shall be "imposed for the privilege of carrying on the business or doing the act named." The evidence tends to show that after Cole Bros. had, pursuant to a written contract made with Casey through another person as their agent, sold to him certain lightning-rods, the defendant delivered them and superintended the, hands in putting them up. This of itself falls far short of showing that the defendant carried on the business of putting up rods, *Page 418 
being the business for the carrying on of which the license is required by the statute. While it is true that in construing revenue laws requiring a license for carrying on certain trades or practicing professions, evidence of one or more acts is competent to be considered by the jury, they are notper se conclusive evidence to sustain the charge. It is true that the defendant says he is agent for Cole Bros., under the management of H. T. Day in putting up rods. It may be that, in the light of the entire evidence, the jury may. under proper instructions have found that he was "carrying on the business." The only test, so far as the record shows, which his Honor applied was whether he had more rods in his possession than were necessary to rod Casey's house; if so, he was guilty. This fact, if found by the jury, may have been a circumstance to be considered, tending to show that he was carrying on the business. It was not of itself any violation of the statute to have more rods than were necessary to rod the particular house.
The contract made with Casey by Cole Bros. was to deliver "sufficient 5-8 . . . rods." The fact that they sent more than were necessary for that purpose could not make the defendant guilty.
It may be that the entire charge is not set out and that the judge explained the law fully to the jury. However this may be, the portion sent up is, we think, erroneous.
(582)   The language of the statute is far from clear, but we think it sufficiently appears, when read in the light of the other sections, that it was not intended to require a license for a single act of putting up lightning-rods, but for carrying on the business of putting up rods. This clearly appeared from the special verdict in S. v. Gorham,115 N.C. 721. The Court, by McRae, J., says that the defendant was an "itinerant putting up lightning-rods." S. v. Roberson, 136 N.C. 587. The averment that he sold lightning-rods is surplusage. It would be safer for the solicitor to follow the language of the statute, which requires a license for carrying on the business of putting up rods.
We do not deem it necessary to discuss the other questions raised by counsel. For the error pointed out there must be a
New Trial.
Cited: S. v. Meachum, post, 749. *Page 419